Citation Nr: 1450830	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-16 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2014.  A transcript of that hearing is of record.  

The rating decision on appeal was issued to the Veteran on February 27, 2010.  VA received a communication from the Veteran expressing a desire to reopen the claim on February 23, 2011, within one year of the rating decision.  VA regulations provide that special wording is not required for a notice of disagreement (NOD), and such a statement must only be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 20.201.  Indeed, the United States Court of Appeals for the Federal Circuit has found that communication indicating a NOD need not contain any "magic words or phrases."  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Veteran's February 23, 2011 claim to reopen is reasonably construed as a NOD.  The RO found that a packet of documents received in June 2012 was a substantive appeal that was timely with respect to the June 2012 statement of the case (SOC).  Therefore, the February 2010 rating decision is currently on appeal before the Board. 

As the June 2012 SOC treated the matter as a claim to reopen and found that no new and material evidence had been submitted, the record does not contain a SOC considering the underlying claim on its merits, de novo.  However, as the Board is remanding this claim, the RO will again consider the underlying claim, de novo, after performing the instructed development.  Therefore, remanding the claim in this case does not prejudice the Veteran.  

The issue of entitlement to service connection for sclerosis of the liver
has been raised by the record in the Veteran's July 2014 hearing testimony, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he underwent a blood transfusion in connection with surgery on his appendix while stationed in Portugal.  He states that the blood transfusion occurred at the British Hospital in Lisbon, Portugal, and that he was later treated at a naval hospital in Rota, Spain.  The RO requested the Veteran's full service treatment records (STRs) from the National Personnel Records Center (NPRC), and found that there was no indication of the Veteran's hospitalization or blood transfusion.  However, the STRs had a date range of September 1965 to September 1967, meaning that they do not encompass 1968, the year in which the Veteran states that he underwent the blood transfusion.  Moreover, the British Hospital is not a U.S. military medical facility, and may keep its own records.  Although the RO contacted the NPRC, the RO did not contact the British Hospital directly in an attempt to obtain records of the Veteran's treatment.  Such an attempt should be made upon remand.  

Although the Veteran has produced medical evidence indicating that he suffers from hepatitis C, and has offered several in-service events that he believes caused him to contract this disease, the RO has not afforded the Veteran a VA examination, noting that his blood transfusions and tattoos are not referenced in his STRs.  The Board notes that the Veteran's September 1967 examination contains an indication of abnormal in the category of identifying body marks, scars, tattoos, but also contains a handwritten notation of "D39 None".  Because there is conflicting information as to the existence of a tattoo in the September 1967 examination, the Board will give the Veteran the benefit of the doubt, and instruct the RO to afford the Veteran a VA examination upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate authorization, contact the British Hospital of Lisbon, identified in the packet of documents received in June 2012, to request treatment records related to the Veteran during the year of 1968.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C had its onset as a result of the Veteran's period of active service.  A full and complete rationale for any opinion expressed is required.  

3.  After completing the above development, readjudicate the Veteran's entitlement to service connection for hepatitis C, de novo.  If the benefit sought is not granted, issue a statement of the case and afford the Veteran an appropriate opportunity to respond before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



